Case 2:20-cv-05345-CBM-KS Document 24 Filed 06/25/20 Page 1 of 5 Page ID #:220
  Case 2:20-cv-05345-CBM-KS Document 24 Filed 06/25/20 Page 2 of 5 Page ID #:221
1182(a)(9)(B)(i)(II), which provides: “Any alien (other than an alien lawfully admitted for permanent residence)
who … has ben unlawfully present in the United States for one year or more, and who again seeks admission within
10 years of the date of such alien’s departure from the United States, is inadmissible.” USCIS reasoned that the
period of inadmissibility for Plaintiff began to run when she departed the United States in 2003, but was tolled when
Plaintiff was “admitted to the United States on November 4, 2005 as a visitor for pleasure under the VWP[.]” (TRO,
Exh. A at p. 2-3.) According to USCIS, because Plaintiff was inadmissible at the time she received the VWP in
2005 and failed to obtain a waiver of inadmissibility under 8 U.S.C. § 1182(d)(3), her admission into the United
States was “substantively unlawful and therefore tolled the running of the 10-year bar to admissibility under [8
U.S.C. § 1182(a)(9)(B)(i)(II)].” (Id. at p. 3.) USCIS advised Plaintiff to depart the United States within 33 days
or be subject to “removal proceedings against [her] with the immigration court.” (Id.)

        Plaintiff now moves for an order temporarily restraining the DHS “and/or its officers, employees or agents
from issuing an order to remove her from the United States[.]” (TRO at p. 1.)



                                                       JURISDICTION

         Plaintiff contends this court has subject matter jurisdiction over this action under the Administrative
Procedure Act (“APA”), 5 U.S.C. §§ 551 et seq., and 28 U.S.C. § 1331. (See Dkt. No. 18 (Pls.’ Response to
Order to Show Cause) at p. 1; see also Compl. ¶ 16.) The Court agrees. A district court may review a “final
agency action for which there is no other adequate remedy in a court,” under 28 U.S.C. § 1331. See Gallo Cattle
Co. v. U.S. Dep’t of Agriculture, 159 F.3d 1194, 1198 (9th Cir. 1998); see also Navajo Nation v. Dep’t of the
Interior, 876 F.3d 1144, 1170-1172 (9th Cir. 2017). “Agency action is ‘final’ if a minimum of two conditions
are met: ‘[f]irst, the action must mark the consummation of the agency’s decision making process … it must not
be of a merely tentative or interlocutory nature. And second, the action must be one by which rights or
obligations have been determined, or from which legal consequences will follow.’” Gallo, 159 F.3d at 1198-
1199 (quoting Western Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1196 (9th Cir. 1997) (brackets and ellipsis
in original).

         The decision of the USCIS denying Plaintiff’s adjustment-of-status application was a final agency action.
First, there can be no dispute that the decision of the USCIS was one from which legal consequences flow, as
USCIS denied the adjustment of status, determined Plaintiff was “not authorized to remain in the United States,”
and provided her thirty-three (33) days from the issuance of the decision to depart. (TRO, Exh. A at p. 5.)
Second, the decision was neither tentative nor interlocutory. Plaintiff avers she “has no right to a hearing before
an immigration judge” because she waived any right to appeal by entering the country through the VWP, see 8
U.S.C. § 1187(b) (waiver of rights), and “therefore has no means of seeking review” of the decision of the USCIS
except in federal court. (Dkt. No. 18 at p. 2.) Mamigonian v. Biggs, 710 F.3d 936, 938 (9th Cir. 2013) is
instructive. In that case, the Ninth Circuit held “district courts have jurisdiction to hear cases challenging
determinations made on nondiscretionary grounds respecting eligibility for the immigration benefits enumerated
in 8 U.S.C. § 1252(a)(2)(B)(i), provided there are no pending removal proceedings in which an alien could apply
for such benefits.” Id. Petitions for adjustment-of-status under 8 U.S.C. § 1255, such as the petition at issue
here, are within those enumerated benefits. Moreover, USCIS’s denial of the application under 8 U.S.C. §
1182(a)(9)(B)(i)(II) was based on statutory eligibility and therefore appears to be nondiscretionary, and there are
no removal proceedings pending against Plaintiff in the record.

                                                    LEGAL STANDARD

         Federal Rule of Civil Procedure 65(b)(1) provides:

                 The court may issue a temporary restraining order without written or oral notice to
                 the adverse party or its attorney only if: (A) specific facts in an affidavit … clearly
                 show that immediate and irreparable injury, loss, or damage will result to the
                 movant before the adverse party can be heard in opposition; and (B) the movant’s



                                                                                                            00    :
CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                          Initials of Deputy Clerk YS
  Case 2:20-cv-05345-CBM-KS Document 24 Filed 06/25/20 Page 3 of 5 Page ID #:222
                 attorney certifies in writing any efforts made to give notice and the reasons why it
                 should not be required.

         Fed. R. Civ. P. 65(b)(1). If the application for a TRO satisfies Rule 65(b), then the Court must analyze
the merits of the requested TRO. The standard for issuing a TRO is similar to the standard for issuing a
preliminary injunction, and requires the party seeking relief to show (1) that he is likely to succeed on the merits,
(2) that he is likely to suffer irreparable harm in the absence of injunctive relief, (3) that the balance of equities is
in his favor, and (4) that injunctive relief is in the public interest. See Winter v. Nat. Res. Def. Council, 555 U.S.
7, 20 (2008).

         Under this standard, “serious questions going to the merits and a balance of hardships that tips sharply
towards the plaintiff can support the issuance of a preliminary injunction, so long as the plaintiff also shows that
there is a likelihood of irreparable injury and that the injunction is in the public interest.” All. for the Wild
Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotations omitted). Temporary restraining
orders “should be restricted to serving their underlying purpose of preserving the status quo and preventing
irreparable harm just so long as is necessary to hold a hearing, and no longer.” Granny Goose Foods, Inc. v. Bhd.
of Teamsters & Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 439 (1974).

                                                         DISCUSSION

A.       The TRO satisfies Rule 65(b)

         Plaintiff requests this Court issue the TRO without written or oral notice to Defendants DHS and USCIS.
(See Dkt. No. 3 (Mot.) at p. 1 (Plaintiff “moves the Court pursuant to L.R. 7-19.2 to waive notice to the opposing
parties or their counsel of her ex parte motion for a temporary restraining order…”).) Therefore, the Court may
issue the TRO only if counsel for Plaintiff certifies in writing any efforts made to give notice and the reasons why
it should not be required, and provides specific facts in an affidavit that Plaintiff will suffer immediate and
irreparable injury before Defendants can be heard. See Fed. R. Civ. P. 65(b).

         According to Plaintiff’s counsel, Plaintiff may “be removed from the United States at any time” (TRO at
p. 21), and notice to Defendants will likely result in her removal before a preliminary injunction can be heard.
Because Plaintiff suffers the risk of removal before a motion for a preliminary injunction may be heard, she has
satisfied the requirement of Rule 65(b)(1)(B).

         Plaintiff has also satisfied the requirement of Rule 65(b)(1)(A). Although it was not included in her
initial TRO application, Plaintiff filed a declaration from her counsel, Michael A. Piston, which declares Plaintiff
faces irreparable harm because she will be subject to immediate deportation and abandonment of her adjustment-
of-status-application, and separation from her husband. (See Dkt. No. 22.)

         Therefore, the TRO satisfies the requirements of Rule 65(b).

B.       Merits of the TRO

        The Court must analyze whether Plaintiff meets her burden to demonstrate her entitlement to immediate
injunctive relief on her claims. The Complaint asserts: (1) a claim under 5 U.S.C. § 706 for judicial review of the
decision of the USCIS denying Plaintiff’s adjustment-of-status application; and (2) a “claim to compel agency
action unlawfully withheld” based on USCIS allegedly wrongful denial of the adjustment-of-status application.
(Compl. ¶¶ 18-20.) Plaintiff requests this Court to hold unlawful and set aside the decision of the USCIS, and to
order USCIS to reevaluate the adjustment-of-status application.

         (1)     Likelihood of Success on the Merits

         The APA provides, in relevant part:




                                                                                                             00    :
CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                          Initials of Deputy Clerk YS
  Case 2:20-cv-05345-CBM-KS Document 24 Filed 06/25/20 Page 4 of 5 Page ID #:223
         To the extent necessary to decision and when presented, the reviewing court shall decide all relevant
         questions of law, interpret constitutional and statutory provisions, and determine the meaning or
         applicability of the terms of an agency action. The reviewing court shall –

                 (1) compel agency action unlawfully withheld or unreasonably delayed; and
                 (2) hold unlawful and set aside agency action, findings, and conclusions found to be –
                         (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
                         with the law; …
                         (B) in excess of statutory jurisdiction, authority, or limitations, or short of statutory
                         right[.]

5 U.S.C. § 706. Under the arbitrary and capricious standard, the court will “sustain an agency action if the
agency has articulated a rational connection between the facts found and the conclusions made.” San Luis &
Delta Mendota Water Authority v. Locke, 776 F.3d 971, 994 (9th Cir. 2014). “The arbitrary or capricious
standard is a deferential standard of review under which the agency’s action carries a presumption of regularity.”
Id. The reviewing court must assess whether the agency decision “was based on a consideration of the relevant
factors and whether there has been a clear error of judgment[.]” Dep’t of Homeland Security Regents of the
University of California, ---- S. Ct. ----, 2020 WL 3271746, at *7 (Sup. Ct. 2020) (citation omitted).

         USCIS held in part: “In [Plaintiff’s] case, the period of inadmissibility would have continued until 2013,
but was tolled when [Plaintiff was] admitted to the United States on November 4, 2005 as a visitor for pleasure
under the VWP without an INA 212(d)(3) waiver of admissibility.” (Decision at p. 3.) USCIS concluded that
“although [Plaintiff’s] admission [in 2005] was procedurally regular, [her] admission was substantively unlawful
and therefore tolled the running of the 10 year bar to admissibility under INA 212(a)(9)(B)(i)(II).” (Id.)
Plaintiff argues the USCIS erroneously decided that the 10-year inadmissibility period was tolled when Plaintiff
made a substantively unlawful reentry to the United States in 2005, after departing in 2003.

         The plain language of 8 U.S.C. § 1182(a)(9)(B)(i)(II) does not provide for tolling of the period of
inadmissibility. Rather, the statute makes inadmissible an “alien (other than an alien lawfully admitted for
permanent residence) who … has been unlawfully present in the United States for one year or more, and who
again seeks admission within 10 years of the date of such alien’s departure or removal from the United States[.]”
8 U.S.C. § 1182(a)(9)(B)(i)(II). Based on this language, the period of inadmissibility begins to run after the alien
departs the United States, without regard to a subsequent reentry. Therefore, because USCIS determined
Plaintiff departed the United States in 2003, the period of inadmissibility expired in 2013.

         USCIS reasoned that Plaintiff’s reentry to the United States in 2005 tolled the period of inadmissibility by
analogy to 8 C.F.R. § 212.2(a) (“A temporary stay in the United States under section 212(d)(3) of the Act does
not interrupt the five or twenty consecutive year absence requirement.”). Section 212.2(a), however, applies to
aliens who have been deported or removed from the United States. In this case, Plaintiff voluntarily departed the
United States, and was not deported or removed.

        Because the decision of the USCIS may have been ultra vires, Plaintiff has raised serious questions going
to the merits of whether USCIS errored in its decision denying Plaintiff’s adjustment-of-status application.

         (2)     Irreparable Harm

         As stated previously, Plaintiff alleges she will suffer irreparable harm in the absence of a temporary
    restraining order because DHS may enter a removal order against her at any time. Moreover, Plaintiff
    contends her removal will trigger another 10-year period in which she is inadmissible to obtain lawful
    residency, her adjustment-of-status application will be abandoned, and she will result in her separation from
    her husband.

        Thus, Plaintiff has sufficiently shown irreparable harm. See Leiva-Perez v. Holder, 640 F.3d 962, 969
    (9th Cir. 2011) (“[A] noncitizen must show that there is a reason specific to his or her case … that removal



                                                                                                             00      :
CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                           Initials of Deputy Clerk YS
  Case 2:20-cv-05345-CBM-KS Document 24 Filed 06/25/20 Page 5 of 5 Page ID #:224
    would inflict irreparable harm – for example, that removal would effectively prevent her from pursuing her
    petition for review[.]”).

         (3)    Balance of the Equities & Public Interest

         As discussed above, in the absence of a temporary restraining order, Plaintiff risks immediate removal
    from the United States, abandonment of her adjustment-of-status application, and separation from her
    husband in the absence of an injunction. On the other hand, any harm Defendants may suffer if DHS is
    prohibited from issuing an order to remove Plaintiff from the United States is minimal, especially in light of
    the short duration of the temporary restraining order.

         (4)    Public Interest

        Plaintiff argues the TRO would serve the public interest in “just judgments.” See Ariz. v. Wash., 434 U.S.
    497, 512 (1978) (holding an “improper opening statement unquestionable tends to frustrate the public interest
    in having a just judgment reached by an impartial tribunal”). Plaintiff reasons that if the TRO is not granted
    and Plaintiff is removed, then her adjustment-of-status application will be abandoned, the case will be moot,
    and she will not be heard on the merits of her claim. On the other hand, the public interest is also served by
    the enforcement of the country’s immigration laws. See East Bay Sanctuary Covenant v. Trump, 932 F.3d
    742, 778-779 (2018).

         “When the government is a party, the last two factors (equities and public interest) merge” and “are
    evaluated on a sliding scale.” East Bay Sanctuary Covenant v. Trump, 940 F.3d 1242, 1271 (9th Cir. 2020)
    (citations omitted). Plaintiff has made a strong showing that the balance of the equities favors the TRO.
    Therefore, Plaintiff has met its burden for issuance of the TRO.

                                                     CONCLUSION

        The Court GRANTS the TRO and orders the DHS and its officers, agents, and employees to refrain from
ordering Plaintiff Yayomi Kanai’s removal pending a hearing on her application for a preliminary injunction.
Defendants are ordered to show cause why a preliminary injunction should not issue. The hearing on the order to
show cause is hereby scheduled for July 8, 2020, at 10 a.m.

         Having granted the TRO without requiring Plaintiff to give notice, Plaintiff’s motion to waive notice for
the issuance of the TRO is GRANTED. However Plaintiff must serve the complaint and this order on
Defendants no later than June 29, 2020. Defendants’ response is to be filed no later than July 2, 2020.
Plaintiff’s reply is to be served no later than July 6, 2020.


         IT IS SO ORDERED.




                                                                                                        00    :
CV-90 (12/02)                                CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
